Citation Nr: 1751197	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  09-00 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction (ED).

2.  Entitlement to an initial disability rating in excess of 10 percent for right foot plantar fasciitis.  

3.  Entitlement to an initial disability rating in excess of 10 percent for left foot plantar fasciitis.  

4.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Agnes S. Wladyka, Attorney at Law



ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to February 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2008 and March 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In May 2013, the Board remanded, inter alia, claims of entitlement to a TDIU and entitlement to service connection for ED to the Agency of Original Jurisdiction (AOJ) for further evidentiary development.  

The record contains a change of address form filed in September 2014 which appears to pertain to another Veteran.  The Veteran's address, nonetheless, was changed as a result of this submission.  Notably, however, several pieces of correspondence from VA sent to the updated address were returned as undeliverable, and it is unclear whether the Veteran has otherwise received such correspondence.  Accordingly, the AOJ must ensure that the Veteran's address of record is correct and that all previously returned correspondence is sent to the correct address of record, to include the statement of the case sent in February 2016, if there is otherwise no indication that the Veteran received such correspondence.  

The issues of entitlement to higher initial disability ratings for right and left foot plantar fasciitis and entitlement to service connection for a disability of the penis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDING OF FACT

The Veteran's service-connected disabilities, to specifically include tinnitus and adjustment disorder with mixed features associated with tinnitus, have rendered him unable to secure and follow a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue of entitlement to a TDIU is a potential part of an initial rating claim when the issue is expressly raised by the Veteran or reasonably raised by the record during the course of the claim or appeal.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). TDIU may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  In determining the severity of impairment, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

In the instant appeal, service connection is in effect for adjustment disorder with mixed features associated with tinnitus, rated as 50 percent disabling during the appeal period; for tinnitus, rated as 10 percent disabling; for plantar fasciitis of the right and left feet, both rated as 10 percent disabling since March 18, 2011; and for left ear high frequency hearing loss, rated as noncompensable.  The Veteran's combined rating is 70 percent, effective March 18, 2011.  During the appeal period prior to March 18, 2011, the Veteran has a combined 60 percent disability rating for the service-connected tinnitus and adjustment disorder with mixed features associated with tinnitus.  Notably, the January 2005 rating decision that awarded service connection for the adjustment disorder awarded service connection based on the medical evidence, which established a relationship between the Veteran's service-connected tinnitus and hearing loss, and his diagnosed adjustment disorder.  38 C.F.R. § 4.16(a) specifically provides that disabilities resulting from a common etiology or a single accident will be considered as one disability for TDIU purposes.  Accordingly, the Board finds that service-connected tinnitus and adjustment disorder with mixed features associated with tinnitus may be considered as one disability for the purposes of the TDIU claim.  Thus, the combined 60 percent disability rating for these disabilities satisfies the percentage criteria for schedular TDIU eligibility under 38 C.F.R. § 4.16(a) for the entire appeal period.  

In his January 2008 VA Form 21-8940, the Veteran asserted that adjustment disorder, tinnitus, and hearing loss were the service-connected disabilities that primarily prevented him from securing or following a substantially gainful occupation.  He reported having worked as a route sales representative for a bakery corporation from 1997 to 2002, and that he last worked in February 2002.  He indicated that he became too disabled to work full-time in February 2002.  He further indicated that he had four years of high school education, with no additional education or training.  

A February 2004 letter from a treating chiropractor indicated that the Veteran was involved in a motor vehicle accident in February 2002.  The letter noted that he was unable to work due to the severity of his injuries.  A February 2003 note from a private physician indicated that it was advisable that the Veteran did not do bakery delivery driving due to his disabilities, on a permanent basis.  

The record additionally includes a March 2004 Social Security Administration (SSA) Decision, ruling on the Veteran's claim for SSA disability benefits.  In addition to physical limitations of employment, the Decision indicated that the Veteran's severe hearing loss/tinnitus further eroded his occupational base.  

Additional evidence of record includes findings from VA treatment reports and VA examinations.  In a September 2007 VA psychiatry outpatient treatment report, the Veteran was noted to hear constant ringing, and to suffer from constant panic attacks, which led to him feeling angry, irritable, confrontational, detached, avoidant, confused, anxious, and unable to focus and concentrate.  The report noted that these symptoms had resulted in him getting in an accident.  The report noted that he was unable to continue to work due to recurrent panic attacks.  

An October 2007 VA examination report indicated that the Veteran used to work as a truck driver, but that he stopped working in 2002 due to physical and psychological disabilities.  The report noted that he was having panic attacks at work.  A March 2008 VA psychiatry outpatient treatment report noted that the Veteran's tinnitus and hearing loss aggravated his driving capability and interactions.  The report noted that he had to quit his job due to pervasive anxiety, with intermittent panic attacks aggravate by hearing impairment.  

In a June 2008 notice of disagreement, the Veteran maintained that he was no longer able to drive due to his hearing loss, tinnitus, and medications to treat his psychiatric disability, and that this, therefore, interfered with his ability to work.  He additionally attested to having frequent panic attacks with affected him in the workplace.   

During a VA mental disorders examination in May 2010, the Veteran noted that much of his prior job required him to drive a van, which became very difficult due to physical limitations, but that he also began experiencing panic attacks on the job, while driving.  

The Veteran was afforded a VA examination in association with his TDIU claim in March 2011.  During the examination, the Veteran reported that he had anxiety attacks that are associated with his tinnitus and hearing loss.  He reported that the attacks occurred frequently, and that during the attacks, he experienced intense shaking nausea and sweating.  He reported that he had no relief from the issues associated with his tinnitus and hearing loss and that this adversely impacted his mood.  The examiner noted that he Veteran's tinnitus and associated hearing issues had made it difficult for him to maintain a consistent and productive routine, and that efforts to bring the problems under control had not been successful.  As such, the examiner opined that it was likely that the Veteran's service-connected conditions were making it difficult for him to be gainfully employed.  She noted that while the veteran would like to work, he was unable to due to his condition.  

In December 2015, an addendum VA opinion with respect to the effects of the Veteran's service-connected disabilities on his employability was obtained from the examiner that conducted the March 2011 VA examination.  The examiner reiterated her prior opinion that recurrent and persistent service-connected disabilities made it difficult for the Veteran to work, despite prior years of gainful employment.  In providing the opinion, the examiner noted that he Veteran's educational attainment was a GED, and that he had no specialized training.  

VA additionally afforded the Veteran a new mental disorders examination in December 2015.  The examiner indicated that the Veteran's level of occupational and social impairment with regard to his mental diagnoses was summarized as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner gave the opinion that the Veteran's mental health symptoms alone would not preclude gainful employment.  The examiner did not, however, comment on the occupational limitation associated with the all of the Veteran's service-connected disabilities combined, to specifically include his tinnitus and hearing impairment.

To the extent that the December 2015 VA examination report indicated that the Veteran's mental health symptoms alone would not preclude gainful employment, the March 2011 VA examiner's opinion and the December 2015 addendum opinion regarding the occupational effects of the service-connected disabilities together, are at least as persuasive as the new December 2015 VA examiner's opinion which only considered the effects of the Veteran's service-connected mental health disability.  

The Board notes that no medical opinion is dispositive of whether or not the Veteran is unemployable.  Rather, the question of whether the Veteran's service-connected disabilities render him unemployable is a legal determination to be made by the Board.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  Moreover, whether a veteran could perform the physical and mental acts required by employment at a given time is an issue about which a lay person may provide competent evidence.  Id. at 1354 ("neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert").  Here, the Veteran has credibly reported that his mental health disability, combined with his tinnitus and hearing loss, have prevented him from working.

While there is some evidence indicating that the Veteran initially stopped working in large part due to physical limitations that resulted from a motor vehicle accident, the record is replete with VA treatment records and examination reports noting the effects of his anxiety and panic attacks, resulting from his service-connected mental health disability and precipitated by his tinnitus and hearing loss, on his ability to work.  The evidence provides a credible and competent basis for finding that the Veteran's service-connected disabilities have prevented him from securing or maintaining substantially gainful employment throughout the appeal period.

Thus, the Board finds that the evidence is at least evenly balanced as to whether the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

To the extent the actions taken herein are favorable to the Veteran and considered a full grant of benefits requested with respect to the only issue decided herein, further discussion of VA's duties to notify and assist is not necessary at this time.


ORDER

Entitlement to a TDIU is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

With respect to the Veteran's service-connected plantar fasciitis of the bilateral feet, there is insufficient medical evidence of record to appropriately rate these disabilities.  The Veteran was last afforded a VA examination of his feet in May 2011.  The May 2011 examination report does not appear to fully describe the severity of the Veteran's service-connected foot disabilities as relating to the rating criteria for rating the disabilities.  Moreover, the record contains minimal evidence dated since the examination describing the severity of the disabilities.  Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination); cf., Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

With respect to ED, although the Veteran indicated in his March 2011 claim that the disability began in January 2000, several years after his separation from service, the Board notes that erectile dysfunction is a disability that may be caused or aggravated by other disabilities, including sometimes as a result of medications used to treat other disabilities.  To date, the Veteran has not been afforded a VA examination to determine the nature and etiology of his ED.  As the evidence indicates that he has a current disability that may be associated with service, including on a secondary basis, remand for a VA examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Inasmuch as the record contains evidence of a diagnosis of ED made by a private treating physician, T. De Blasio, M.D., efforts to obtain treatment records from this provider should be made on remand.  See 38 C.F.R. § 3.159(c) (2017).  

Accordingly, these claims are REMANDED for the following action:

1.  After obtaining authorization from the Veteran, request copies of all records of his treatment from Dr. De Blasio pertaining to his treatment for ED, as well as treatment records from any other providers that have treated his ED and his service-connected foot disabilities. 

2.  Then, schedule the Veteran for an appropriate VA genitourinary examination for his claimed disability of ED.  The examiner(s) should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.

The examiner should indicate whether the Veteran has had ED at any time since approximately March 2011 when the Veteran filed his claim. 

The examiner should provide opinions as to the following:  

A)  Is it at least as likely as not (50 percent or greater probability) that ED had its onset during active service or is related to any in-service disease, event, or injury?  

B)  If it is not at least as likely as not that ED is etiologically related to the Veteran's active service on a direct basis, is it at least as likely as not that ED is either (a) caused or (b) aggravated by a service connected disease or injury, to include as a result of any medication(s) used to treat any of these disorders?  

(If aggravation is found, the examiner should attempt to establish a baseline level of severity of the diagnosed ED prior to aggravation by the service-connected disorder or medication taken for such).

The examiner must provide reasons for all opinions and conclusions reached. 

3.  Schedule the Veteran for an appropriate VA examination of his feet.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.

The examiner should identify any and all orthopedic manifestations associated with the Veteran's service-connected bilateral plantar fasciitis, and fully describe the extent and severity of such manifestations, in accordance with the current disability benefits questionnaire.

4.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


